


--------------------------------------------------------------------------------


Exhibit 10.1
 
AMENDMENT NO. 2 TO
 
EMPLOYMENT AGREEMENT
 
This Amendment No. 2 ("Amendment") to the Employment Agreement, dated November
9, 2005, between Luby's, Inc., a Delaware corporation ("Company"), and
Christopher J. Pappas, a resident of Houston, Texas ("Executive") is executed as
of November_19_, 2008, (the "Effective Date").  For purposes of this Amendment,
"Luby's" or the "Company" shall include the subsidiaries of Company.
 
RECITALS
 
WHEREAS, the parties entered into the following agreements:


(1) Employment Agreement, dated November 9, 2005
(2) Amendment No. 1 to Employment Agreement, dated October 29, 2007


(Collectively referred to as “Agreements”);


WHEREAS, the parties desire to modify said Agreements as hereinafter set forth;
and
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, said Agreements shall be modified as follows, as
of the effective date:
 
1. Section 3 of the Agreements is hereby amended and restated as follows:


"3.           Term.  Subject to the provisions for termination of employment as
provided in Section 8(a), Executive's employment under this Agreement shall be
for a period beginning on the Effective Date and ending on August 31, 2010
("Term")."
 
2.           Section 14 of the Agreements is hereby amended and restated as
follows:


“14.           Notice.  All notices and communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


If to Executive:


Christopher J. Pappas
13939 Northwest Freeway
Houston, Texas  77040


with a copy to:


Kelly, Hart & Hallman
1000 Louisiana
Suite 4700
Houston, Texas  77002
Attn:  Charles H. Still


If to Luby’s:


Luby’s, Inc.
13111 Northwest Freeway
Suite 600
Houston, Texas 77040


Attention:  General Counsel and Chairman of the Board



--------------------------------------------------------------------------------


 
 
Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt.  All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if telecopied, three Business Days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and one Business Day after the date of sending, if sent by
Federal Express or other recognized overnight courier.”




IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date.


 

                 
/s/Christopher J. Pappas
       
Christopher J. Pappas
         

 



       
LUBY’S, INC.
                 
/s/Gasper Mir, III
       
Gasper Mir, III
       
Chairman of the Board
         



